ALLEN, Circuit Judge.
This case came on to be heard on the record and briefs and oral argument of counsel; and it appearing that there is substantial evidence to support the finding of the Board of Tax Appeals that the amount of $4,337.79 deducted as a bad debt in the fiscal year ending February 28, 1936, represented an account which was known to petitioner’s officers to be worthless prior to the taxable year, and that such finding must be accepted by us (Helvering, Com’r, v. Kehoe, 309 U.S. 277, 279, 60 S.Ct. 549, 84 L.Ed. 751);
The order of the Board of Tax Appeals is hereby affirmed.